Mr. Justice Figueras
delivered the opinion of the court.
This case was tried by a jury, on an information for the crime of perjury, and after the trial the defendant was found guilty of that crime and sentenced on October 15, 1908, by the judge of Gfuayama to imprisonment in the penitentiary for three years at hard labor, and to pay the costs. Florencio Ro-sado took an appeal to this Supreme Court, but we have no bill of exceptions nor statement of facts, nor has any brief been filed. And as no fundamental error of any kind appears to have been committed, the judgment should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Acting Chief Justice Hernández and Justices MacLeary and Wolf concurred.